Citation Nr: 1519240	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-22 596	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and bronchitis, to include as secondary to service-connected allergic rhinitis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 2004, from March to May 2005, from December 2008 to January 2009, from March to April 2010, and from September to November 2010.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the Veteran's claims.  The Veteran fled a timely appeal of this decision to the Board.  
 

REMAND

The Veteran was afforded a VA examination dated in June 2012.  In this examination, the Veteran reported that his primary care physician was a Dr. A. Manglick.  In addition, the Veteran submitted a private treatment report signed by a Dr. G. Hicklin and addressed to Dr. Manglik dated in July 2012 in connection with the Veteran's respiratory claims.  The claims file does not contain treatment records from either physician.  VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of his treatment from Dr. G. Hicklin and Dr. A. Manglik.  Inform him that he may submit the records himself.  

If any requested records are not available the Veteran should be informed in writing.  He should be told of the efforts made to obtain the records and of the further actions that will be taken on his claims.

2.  Ask the VA physician who provided the June 2013 examination to review any newly obtained records and state whether they would change the reported diagnosis or nexus opinions provided in the examination report.  If the examiner is not available, another physician may review the record and provide the necessary opinions.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 4).




____________________________________________
Mark D Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


